Exhibit 10.4 ONVIA, INC. AMENDED 2 PLAN The following constitute the provisions of the 2000 Employee Stock Purchase Plan of Onvia, Inc. as amended and restated, effective November1, 1.Purpose.The purpose of the Plan is to provide employees of the Company and its Designated Subsidiaries with an opportunity to purchase Common Stock of the Company.It is the intention of the Company to have the Plan qualify as an “Employee Stock Purchase Plan” under Section 423 of the Code.The provisions of the Plan shall, accordingly, be construed so as to extend and limit participation in a manner consistent with the requirements of that section of the Code. 2.Definitions. (a)“Board” means the Board of Directors of the Company. (b)“Code” means the Internal Revenue Code of 1986, as amended. (c)“Common Stock” means the Common Stock of the Company. (d)“Company” means Onvia, Inc., a Delaware corporation. (e)“Compensation” means all regular straight time gross earnings, and shall not include commissions, payments for overtime, shift premium, incentive compensation, incentive payments, bonuses and other compensation. (f)“Continuous Status as an Employee” means the absence of any interruption or termination of service as an Employee.Continuous Status as an Employee shall not be considered interrupted in the case of (i)sick leave; (ii)military leave; (iii)any other leave of absence approved by the Administrator, provided that such leave is for a period of not more than 90days, unless reemployment upon the expiration of such leave is guaranteed by contract or statute, or unless provided otherwise pursuant to Company policy adopted from time to time; or (iv)in the case of transfers between locations of the Company or between the Company and its Designated Subsidiaries. (g)“Contributions” means all amounts credited to the account of a participant pursuant to the Plan. (h)“Corporate
